In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00066-CV



             DAVID C. CARLILE, Appellant

                           V.

  BALSAM MOUNTAIN PRESERVE CLUB, LLC, AND
       J. CHRISTOPHER MANNING, Appellees



          On Appeal from the 71st District Court
                Harrison County, Texas
                Trial Court No. 17-1200




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:       August 29, 2019
Date Decided:         August 30, 2019




                                                 2